MEMORANDUM **
John Lee Collette appeals the district court’s denial of his motion pursuant to 28 U.S.C. § 2255. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Collette entered into a plea agreement with the government, in which he waived his right to attack his sentence collaterally. Because the extensive colloquy supports the district court’s finding that Collette’s plea was knowing and voluntary, because his sentence was within the statutorily authorized range, and because the waiver language in his plea agreement is unambiguous, we lack jurisdiction over this appeal. See United States v. Nunez, 223 F.3d 956, 958 (9th Cir.), cert. denied, U.S., — U.S. -, 122 S.Ct. 272, 151 L.Ed.2d 199 (2001); United States v. Vences, 169 F.3d 611, 613 (9th Cir.1999); United States v. Martinez, 143 F.3d 1266, 1270-71 (9th Cir.1998); United States v. Abarca, 985 F.2d 1012, 1014 (9th Cir.1993).
DISMISSED for lack of jurisdiction.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.